DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of U.S. Patent Application No. 16/928,061 needs to be updated.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is less than 50 words.  Correction is required.  See MPEP § 608.01(b).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,799,868 B1 (hereafter ‘868). Although the claims at issue are not identical, they are not patentably distinct from each other because 
868 discloses a  method for automated nuclease editing of live cells comprising: providing a reagent cartridge comprising: a thermal block with at least three rows of reservoirs defined therein; at least two strips of co-joined reagent tubes each configured to reside within one of the reservoirs in the reagent cartridge, wherein at least one co-joined reagent tube contains cells and at least one co-joined reagent tube contains nucleic acids; at least one strip comprising a transformation module configured to reside within one of the reservoirs in the reagent cartridge; providing a growth module; providing a cell concentration module; providing an editing module; and providing a processor, wherein the processor controls a liquid handling device to transfer the cells from the reagent cartridge to the growth module, wherein the growth module grows the cells; transfer the grown cells from the growth module to the cell concentration module, wherein the cell concentration module concentrates the grown cells; transfer the concentrated cells from the cell concentration module to the transformation module and transfer the nucleic acids from the reagent cartridge to the transformation module, wherein the transformation module transforms the concentrated cells with the nucleic acids; and transfer the transformed cells from the transformation module to the editing module, wherein the cells are edited.
Claims 16-18 would be obvious in light of the teachings of ‘868.  Moreover, ‘868 defines the cells as being bacterial, yeast or mammalian (col. 10 lines 30-32).  
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,799,868 B1 (hereafter ‘868) in view of ‘US, 8,758,623 B1 (hereafter ‘623). ‘868 discloses the concentration module, but the claims do not specify that the module includes a hollow fiber element. 
‘623 discloses a liquid filtration system (Abstract) that include using a hollow fiber (col. 10 lines 1-20) to concentrate the cell suspension.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the hollow fiber of ‘623 within ‘868 in order to concentrate the cell suspension.  The suggestion for doing so at the time would have been order to concentrate the cell sample for analysis (col. 5 lines 49-56).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinges (US 2012/0264203 A1) discloses a system for performing basic polymerase chain reactions with a multi-well vessel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799